                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LUANNE YANNI,

                            Plaintiff,

v.                                                                     CV No. 18-1195 CG

ANDREW SAUL,
Commissioner of the Social Security
Administration,

                            Defendant.

         ORDER GRANTING STIPULATION TO AWARD ATTORNEY FEES
               UNDER THE EQUAL ACCESS TO JUSTICE ACT

       THIS MATTER is before the Court on the Plaintiff’s Stipulated Motion for

Attorney Fees Pursuant to the Equal Access to Justice Act, with Memorandum in

Support, (Doc. 29), filed January 28, 2020. The Court, having reviewed the Stipulated

Motion under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, finds the

Stipulated Motion is well-taken and attorney fees shall be awarded, made payable to

Plaintiff but mailed to Plaintiff’s attorney in the amount of $7,140.00. See Astrue v.

Ratliff, 560 U.S. 586 (2010) (EAJA fees are paid to the prevailing party, not the

attorney).

       IT IS THEREFORE ORDERED that if Plaintiff’s counsel receives attorney fees

under both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s

counsel shall refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803

F.2d 575, 580 (10th Cir. 1986).

       IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
